Citation Nr: 0803313	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  The veteran served in Vietnam in the infantry and as a 
cook for one year and received the National Defense Service 
Medal, Parachute Badge, Vietnam Service Medal, Vietnam 
Campaign Medal with Device and the Army Commendation Medal 
with Device.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision increasing the 
evaluation from 10 percent to 30 percent.  The RO also 
increased the evaluation to 50 percent in June 2006.  

In December 2007, the veteran testified in a video conference 
Board hearing in front of the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the records reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the merits of the veteran's 
claim.

A VA QTC Examination was conducted in March 2006.  The 
examiner found that the veteran experienced symptoms of PTSD 
including nightmares, intrusive thoughts, increased startle 
response, flashbacks, hypervigilance, and reliving episodes 
of Vietnam.  The veteran also had depression, anhedonia, 
sleep and appetite disturbance and low energy.  The veteran 
was anxious, worrisome, angry, frustrated and isolated.  The 
veteran had withdrawn from activities of life.  He was afraid 
of people and did not like crowded places.  He had persistent 
recollections of Vietnam and distressing dreams.  The veteran 
was oriented.  His appearance, hygiene and behavior were 
appropriate.  His affect and mood were abnormal and 
depressed.  The examiner found the he could function 
independently and could care for his personal needs.  His 
communication, speech and concentration were normal.  He did 
not have panic attacks or suspiciousness.  There were no 
delusions, hallucinations or obsessional rituals.  The 
veteran's thought process was appropriate and his judgment 
was not impaired.  His abstract thinking was normal and 
memory was mildly impaired.  He was not suicidal or 
homicidal.  

In the December 2006 hearing, the veteran and his wife stated 
that his symptoms have increased since the March 2006 VA QTC 
examination.  Specifically, the veteran's treatment, 
including medications and group meetings, had increased.  The 
veteran stated that his medications had doubled.   He also 
stated that he had panic attacks, which the QTC examiner 
indicated were not present in 2006.  He also described 
instances when he was disoriented.  The veteran lost 
significant amount of weight and would no longer leave the 
house.  The veteran's wife indicated that he had quit eating.  
He continued to experience nightmares and depression and had 
further lost interest in all activities.  The veteran and his 
wife stated that he had difficulty with activities of daily 
living. 

The Board acknowledges that the veteran and his wife can 
attest to his current symptoms of PTSD.  The Board finds 
their testimony in the hearing competent as to his current 
symptoms of PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  As such, there is sufficient evidence to 
indicate that the veteran's PTSD may have increased in 
severity since the March 2006 VA QTC examination.  Therefore, 
the Board finds that a new VA examination is warranted to 
determine the current nature and severity of his service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a new 
VA psychiatric examination to determine 
the nature and extent of any current 
manifestations of the veteran's service-
connected PTSD.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should also address, if possible, 
the extent to which the symptoms of 
depression are related to his service-
connected PTSD.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.  The RO should then readjudicate the 
veteran's claim. If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



